In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0090V
                                    Filed: October 18, 2016
                                        UNPUBLISHED

****************************
LYNN BOTSARIS,                         *
                                       *
                   Petitioner,         *       Petitioner’s Motion for a Decision
v.                                     *       Dismissing Her Petition; Influenza (“Flu”)
                                       *       Vaccine; Brachial Neuritis; Parsonage-
SECRETARY OF HEALTH                    *       Turner Syndrome; Vaccine Act
AND HUMAN SERVICES,                    *       Entitlement; Special Processing Unit
                                       *       (“SPU”)
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On January 15, 2016, Lynn Botsaris (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered
“Parsonge-Turner Syndrome (brachial neuritis)” as a result of an influenza (“flu”)
vaccine she received on September 26, 2013. Petition at 1, 5. The information in the
record does not show entitlement to an award under the Vaccine Act.

       On October 17, 2016, petitioner moved for a decision dismissing her petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation. (ECF No. 19). Petitioner states in her motion that “[a]n investigation of
the facts and science supporting [her] case has demonstrated to petitioner that she will
be unable to prove that she is entitled to compensation in the Vaccine Program.” Id.
Petitioner further states that she “understands that a decision by the [undersigned]
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
dismissing her petition will result in a judgment against her. She has been advised that
such a judgment will end all of her rights in the Vaccine Program.” Id.

       To receive compensation under the Vaccine Act, petitioner must prove either 1)
that she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to a covered vaccine, or 2) that she suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the
record does not disclose any evidence that petitioner suffered a “Table Injury.” Further,
the record does not contain a medical expert’s opinion or any other persuasive evidence
indicating that petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the
medical records or by a medical opinion. § 13(a)(1). In this case, the record does not
contain medical records or a medical opinion sufficient to demonstrate that the vaccinee
was injured by a vaccine. For these reasons, and in accordance with § 12(d)(3)(A),
petitioner’s claim for compensation is denied and this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2